DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 01/26/2022; claim(s) 1- 11 is/are pending. Claim 1 is independent claim, and the claims 7 -11 are newly added claims.
Response to Arguments
Applicant's arguments, filed 01/26/2022, have been fully considered but they are not persuasive. 

A) arguments against 102 rejection of claim 1 based on Choi et al. (US 2016/0164718 A 1):
Applicant argues cited reference Choi fails to “teach, suggest and/or disclose at least the limitations, "first to Nth (N: an integer of 2 or more) sub communication lines branched off from a second end of the main communication line" and “switching units disposed on all the first to Nth sub communication lines or the sub communication lines excluding the first sub communication line” as recited in independent claim 1. Therefore, Choi fails to anticipate any pending claim” because Examiner's finding that Choi's CAN stub buses 450 correspond to the claimed '"sub  communication lines" of claim 1 is incorrect (Remarks, pages 6- 7).

Examiner’s Response: Examiner respectfully disagrees since the argument is not commensurate with the actual broader scope of the claim. Particularly, claim 1 does not prohibit to include a controller like controller 510 (of Choi, figs. 4- 5) between main communication line and sub-communication line as part of the serial communication bus. The “branched off” element of the claim does not necessarily mean “direct” branched off. Examiner already provided an NPL article, as an evidence, that clearly states CAN protocol along with I2C, SPI are examples of serial communication whether it uses controller or not, see NPL document, 10/28/2021, page 2.  
Accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Remarks, page 6, “On the contrary, in the disclosed embodiments of the present application, the I2C (Inter  Integrated Circuit) protocol is used. See application, paragraph [0027]. Due to this communication protocol, there is no control device, such as Choi's microcomputer 510, between the main communication line and the sub communication lines, with the sub communication lines being branched off (directly) from the main communication line”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Here, the claim 1 is completely silent about using I2C protocol and the branched off is “directly” as argued and described in para. 0027 of the Specification. The claimed “serial communication bus” can include any serial communication bus including CAN based protocol as in Choi because the specification (see, ¶0027) states “It should be noted that any serial communication protocol may be employed in addition to the I2C protocol”.
Examiner also notes applicant further states “Specifically, the stub buses 450 are not branched off from the main bus 430. Since the invention of Choi uses CAN communication protocol, one of ordinary skill in the art will easily understand that Choi's joint block 410 shown in Fig. 4 also includes a control device between the main bus 430 and stub buses 450 connected to the first to nth controllers” (Remarks, page 6).
	However, as stated above, whether there is controller or not, it does not change the fact that CAN bus is an example of a serial communication bus.

B) Arguments against 103 rejection:
With respect to claims 5- 6, applicant argues in substance that Choi and Bai, and Cox do not establish a prima facie case of obviousness because they fail to make up of the deficiencies in Choi discussed above (Remarks, pages 7- 8).
Examiner’s Response: As outlined above, Examiner found applicant’s arguments1 that Choi fails to disclose the feature of the claim 1 non-persuasive. Since Cox and Bai are not relied to show “first to Nth (N: an integer of 2 or more) sub communication lines branched off from a second end of the main communication line”, applicant’s arguments against Bai and Cox are moot.
C) New ground of 102 rejection for newly added claims:
 Examiner acknowledges that applicant’s above argument would be more applicable to newly added claim 7 (rather than previously presented claim 1) which explicitly recites using of I2C bus as argued. Since Choi does not teach I2C bus, newly discovered Hus (US 20120005385 A1) is relied.
Hsu teaches:
[0008] Referring to the FIGURE, an exemplary embodiment of a communication circuit of Inter-Integrated Circuit (I2C) device includes a master device 10, a switch circuit 30, and a first group of slave devices 20a and a second group of slave devices 20b. The switch circuit 30 includes switches K1 and K2, and an inverter U1. In one embodiment, each group of the slave devices 20a, 20b includes four slave devices 20. The first group 20a is connected to the master device 10 by the switch K1. The second group 20b is connected to the master device 10 by the switch K2 and the inverter U1.
0011] The data signal pins SDA of the second group 20b are connected to the contact A2 of the switch K2. The data signal pin SDA of the master device 10 is connected to the contact A1 of the switch K2. The clock signal pins SCL of the second group 20b are connected to the contact B2 of the switch K2. The clock signal pin SCL of the master device 10 is connected to the contact B1 of the switch K2. The GPIO pin of the master device 10 is connected to an input terminal of the inverter U1. An output terminal of the inverter U1 is connected to the control terminal EN of the switch K2. The switches K1 and K2 may be other type switches, which have a control terminal


    PNG
    media_image1.png
    840
    830
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1- 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Choi et al. [Choi, reference of the record] (US 20160164718 A1).
Regarding claim 1, Choi teaches an environment control system [vehicle system can control environment inside the vehicle] comprising:
a control unit [“the gateway 400”] (fig. 4);
a serial communication bus including a main communication line [“main bus” like “a CAN main bus 430”. CAN protocol is an example of serial communication bus, see NPL article provided during earlier mailed Office Action on 10/28/2021 as an evidence] having a first end connected to the control unit, and first to Nth (N: an integer of 2 or more) sub communication lines [“stub lines”, e.g., “CAN stub buses 450”] branched off from a second end of the main communication line ([0049, 0056], fig. 4); 
devices [first to nth controllers shown in fig. 4 which can be like controllers 20s shown in fig. 1] connected to the first to Nth sub communication lines and
switching units [joint blocks 410/420 having “first to nth transistors” which are similar to applicant’s SW1 and SW2 shown in fig. 1] disposed on all the first to Nth sub communication lines or2 the sub communication lines excluding the first sub communication line, and configured to connect and disconnect the devices to and from the control unit (claim 1, [0058]),
 each of the first to Nth sub communication lines being connected to one or more of the devices (Figs. 1, 4).

Regarding claim 2, Choi teaches the environment control system according to claim 1, wherein when the control unit abnormally communicates with the devices, the control unit determines [“receive the disruption occurrence location information from the smart joint block 500, and record the information in the internal memory. Thereafter, a user may check information”] whether abnormal communications occur, by opening and closing the switching units (Fig. 5 & associated texts, [0069]).

Regarding claim 3, Choi teaches the environment control system according to claim 1 wherein
the switching units [joint blocks 410/420 of fig. 5] are disposed on all the first to Nth sub communication lines, and when the control unit abnormally [“the communication line failure is turned ON in a cluster display window in S603 to S605”] communicates with the devices, the control unit determines whether abnormal communications occur, by opening first [performing disconnection request at step S607 for the first joint block], among the switching units on the first to Nth sub communication lines, a switching unit for a device that enables continuation of an environment controlling operation (Figs. 5- 6 & associated texts, [0065], claim 1).
Regarding claim 4, Choi teaches the environment control system according to claim 1, wherein 
the switching units are disposed on all the first to Nth sub communication lines (fig. 4); and
when the control unit abnormally communicates with the devices, the control unit  opens [“communication line disconnection request signals” to each of the joint smart blocks in S607 and S617 until all smart joint blocks are checked] the switching units on the first to Nth sub communication lines one by one in sequence, and determines [Yes in S611 and arriving in S613 of fig. 6], when the control unit normally communicates with the devices connected to the sub communication lines on which the closed switching units are disposed, that a malfunction occurs at a device connected to the sub communication line on which the opened switching unit is disposed (Fig. 6 & associated texts, claim 1).

	Claim(s) 7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hsu (US 20120005385 A1).
	Regarding claim 7, please note that this claim depends on claim 1. Therefore, with respect to claim 7:
	Hsu teaches an environment control system comprising: 
	a control unit [master device 10] (fig. 1, [009]);
	a serial communication bus including a main communication line [SDA line coming from device 10 until the shown nodes that connect lines from device 10 to the lines of the switch circuits 30] having a first end connected to the control unit, and first to Nth (N: an integer of 2 or more) sub communication lines [SDA lines to the group 20a and group 20b from the connection nodes] branched off from a second end of the main communication line (fig. 1, [0009]);
	devices [“slave devices 20a and a second group of slave devices 20b”] connected to the first to Nth sub communication lines ([0008]); and 
	switching units [“switches K1 and K2” which are similarly grouped as discussed in last few sentences in para. 0023 of applicant’s specification] disposed on all the first to Nth sub communication lines or the sub communication lines excluding the first sub communication line, and configured to connect and disconnect the devices to and from the control unit, each of the first to Nth sub communication lines being connected to one or more of the devices (Fig. 1, [0008-0011]);
	wherein the control unit communicates with the switching units via the serial communication bus, using I2C (Inter-Integrated Circuit) protocol [“a communication circuit of Inter-Integrated Circuit (I2C) device includes a master device 10, a switch circuit 30, and a first group of slave devices 20a and a second group of slave devices 20b.”] ([0008]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Cox (US 20200295557 A1, reference of the record).
Regarding claim 5, Choi teaches the environment control system according to claim 1, the switching units [joint blocks] are disposed on the sub communication lines excluding [“number of the smart joint blocks… may vary according to a configuration of an in-vehicle communication”. Thus, to minimize the “cost” at least one communication line does not need to provide switching units as can be clear to PHOSITA] the first the first sub communication line ([0006, 0039, 0049]);
when the control unit abnormally communicates with the devices, the control unit opens the switching units, and determines, when the control unit abnormally communicates with a device or devices connected to the first sub communication line, that a malfunction occurs 
when the control unit abnormally communicates with the devices, the control unit opens [“simultaneously disconnect all the CAN stub buses 450 connected to the corresponding smart joint block.”] the switching units, and connected to the smart joint block” means connection request also sent] the switching units 
However, Choi does not teach remaining features of the claim as shown with strikethrough emphasis.
Cox teaches an environmental control system comprising pluralities of the switching units and a control unit electrically coupled with pluralities of the devices, wherein the system is capable of quickly identifying the location of fault in its system (Abstract, [0009]). Specifically, Cox teaches when the control unit [“controller 48 that is communicatively… over a wired or wireless network”] detects faults/abnormally communicated with the devices, the control unit opens [“unpowered segments 22” means they are opened] the switching units and closes [step b) “operating one or more switching devices 24 to 46 to connect the selected segment 22”] the switching units one by one in sequence [“repeating steps a to d until all segments 22 within the reconnection zone are electrically connected”], and when the control unit abnormally communicates [“identifying the selected segment 22 as the segment causing the fault condition”] with a device or devices connected to a sub communication line for which the switching unit is closed, the control unit determines that a malfunction occurs at the device or devices ([0048, 0060-0065]). 
It would have been obvious to one ordinary skill in the art before the filing of this application to (1) combine the teachings of Cox and Choi because they both related to problem of locating and isolating fault occurrence in an electrical system using rule of elimination having too many slave devices and (2) have the system of Choi to modify using the technique of Cox to arrive in the invention of the claim 5 in order to overcome the problem of taking long time to identify the sub communication line with abnormality (Cox, [0009-0010]). PHOSITA knows that when there is a malfunction in a system comprising n subsystem (like 3), and if the n-1 like 2 of them have no malfunction like sub communication lines having switches, by the rule of elimination, the remaining sub-system like sub communication line without switches will have the malfunction. Therefore, the combined teachings of Choi and Cox (not individually) will teach each and every limitation of the claim and render invention of this claim obvious to PHOSITA.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Bai (US 20180146356 A1, which is reference of record).
Regarding claim 6, Choi teaches the environment control system [“vehicle”] having pluralities of the devices [controllers], wherein the controllers can include “an airbag control unit (ACU), and electro-magnetic susceptibility (EMS) and the like, for which at least one controller” (fig. 1, [0039]).
However, Choi does not teach the like examples of the devices also to include “air conditioner” or an air conditioning system as claimed. 
Bai teaches a vehicle comprising pluralities of the sub-systems connected via a CAN bus, wherein the sub-systems include an air conditioner, a GPS module, and the like ([0097], fig. 2).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Bai and Choi because they both related to a controller controlling various sub-systems of a vehicle and (2) include an air conditioner unit as an example “controller” 20 connected to the gateway 40 via CAN bus as in Bai. Doing so the system of Choi can provide air-conditioning services to the passengers of its vehicle while allowing the gateway to resolve the communication disruptions (Choi, [0014]). Bai’s air conditioner can be understood by PHOSITA as an example of the system “the like” of para. 0039 because Bai also connects air-conditioning unit of the vehicle via CAN bus with a main controller [MCU] (fig. 2). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Kim et al. [Kim] (3KR 20140107002 A, Pub. Date: 2014-09-04).
Regarding claim 8, this claim depends on claim 1. Hsu teaches all the features of claim 1 as outlined above in claim 7. Hsu does not teach its system can be used as communication protocol in an air conditioner or an air conditioner system as claimed.
Kim teaches an air conditioner system that uses I2C based serial communication protocol (“The air conditioner 1 according to the embodiment of the present invention further includes a control unit 40 for controlling the drain pump and the electrode unit transmits a signal to the control unit 40 through an I2C (Inter Integrated Circuit) communication system . The I2C communication method transmits signals through the SDA and SCL lines. There are two modes of I2C communication, master mode and slave mode. The I2C communication method is a communication in which a master calls a slave. The control unit 40 receives a signal from the circuit board 15”). In summary, Kim teaches an I2C communication protocol-based environment control system is mounted in an air conditioner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kim and Hsu because they both are related to I2C based communication protocol between a master device and pluralities of slave devices and (2) utilize the system of Hsu to implement an air conditioner system having a controller and pluralities of slave devices as in Kim. Kim teaches an example system where its I2C based communication protocol of master and slave devices can be implemented.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
Regarding claim 9, the rejection of claim 7 based on Hsu is incorporated. Thus, the features of claim 1 are clearly anticipated by Hsu. Since Hsu shows a single GPIO pin in its fig.1 to control switches K1 and K2, one can argue that it does not necessarily anticipate the requirement of “wherein the controller includes output terminals from each of which a control signal is output to the respective switching units to turn on or off the respective switching units”. However, Hsu implicitly discloses the controller [device 10] includes output terminals [“corresponding number of the GPIO pins of the master device 10”] from each of which a control signal is output to the respective switching units to turn on or off the respective switching units (fig. 1, [0009, 0012]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Choi (US 20160164718 A1).

Regarding claim 10, this claim depends on claim 4 which depends on claim 1. Hsu teaches feature recited claim 1 discussed above in claim 7 including the switching units are disposed on all the first to Nth sub communication lines.
 However, Hsu does not teach activating and deactivating its switches K1, K2 to test communication abnormalities in master device 10 and slave devices 20a and 20b, particularly to discriminate which particular section is causing the communication failure (similar to finding a troublemaker in a group using rule of elimination as can be clear to PHOSITA). Therefore, Hsu does not teach additional limitations of claims 4 and 10.
Choi teaches a master device [Gateway 400] using serial communication to communicate with pluralities of slave devices [controllers 20 of Stub-lines, analogous to Hsu’s devices 20a and 20b] connected via smart switches 410 and 420 (analogous to Hsu’s switches K1 and K2) (fig. 4 & associated texts). In Choi’s system, when communication abnormality is detected, the master/gateway 400 sequentially disconnects its pluralities of switches (first switch 410 and second switch 420 and more if they are present because S615 & S607 envision to include more than two joint blocks using “i’) to check whether such disconnections resolve the abnormality or not by using the rule of elimination (Step 611 fig. 6 of Choi). Specifically, Choi teaches/suggests the environment control system according to claim 1, wherein the switching units [joint blocks of fig. 4] are disposed on all the first to Nth sub communication lines, and when the control unit [gateway 400] abnormally communicates [S601 fig. 6] with the devices, the control unit opens [S607- S617] the switching units on the first to Nth sub communication lines one by one in sequence, and determines when the control unit normally communicates with the devices connected to the sub communication lines on which the closed switching units are disposed, that a malfunction occurs at a device connected to the sub communication line on which the opened switching unit is disposed (fig. 6 & associated texts),
wherein when the control unit opens the switching units on the first to Nth sub communication lines one by one in sequence and does not normally communicate with any of the devices connected to the sub communication lines on which the dosed switching units are disposed, the controller determines that the serial communication bus is abnormal (In Figs. 4& 6 when there is a “communication disruption” in S603, and disconnecting all the smart switches the problem is not resolved in S611, PHOSITA knows that by rule of elimination, the problem can be in main-bus 430).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Choi and Hsu because they both are related to a master device serially communicating with pluralities of slave devices via respective switches and (2) modify the system of Hsu to sequentially disconnect each of the switches Ks/30 to discriminate which group of devices (20a or 20b) or whether the main communication line is a source/culprit of communication failure as in Choi. Doing so when there is communication problem in the system of Hsu, identifying the source/location of the failure can be quicker (Choi, [0014]).
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Specifically, prior arts individually or in a proper combination (without using hindsight) fail to teach or suggest the additional limitation of this claim when viewed in combination with limitations of claims 5 & 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “However, Cox does NOT refer, anywhere, to a main communication line having a first end connected to the controller 48 and sub communication lines branched off from a second end of the main communication line, and switching units disposed on the sub communication lines and configured to connect and disconnect devices (which are connected to the sub communication lines) to and from the control unit (controller 48).” (Remarks, page 8).
        2 Please notes “or” thus these elements are alternate elements. The claim element the sub communication lines excluding the first sub communication line is not mapped with the Choi since it optional with elements before the “or”.
        3 Machine translation and Original FOR documents are attached.